Citation Nr: 9924504	
Decision Date: 08/27/99    Archive Date: 09/08/99

DOCKET NO.  94-38 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel

INTRODUCTION

The veteran had verified active service from September 1959 
to May 1969 and subsequent service in the United States Army 
Reserves.  

The appeal arises from a rating decision dated in November 
1992 in which the Regional Office (RO) denied service 
connection for bilateral hearing loss and tinnitus.  The 
veteran also appeared at a video conference hearing from the 
RO before an Acting Member of the Board, at the Board of 
Veterans' Appeals (Board) in Washington, D.C., in July 1997.

By a decision issued in October 1998, the Board vacated its 
December 1997 decision denying entitlement to service 
connection for bilateral hearing loss and tinnitus.  38 
C.F.R. § 20.904 (1998).  The veteran was offered the 
opportunity to appear at another hearing before a Member of 
the Board, but declined.  The Board will now conduct a de 
novo review regarding these claims.

The claim for service connection for tinnitus is the subject 
of the remand immediately following this decision. 


FINDINGS OF FACT

1.  Sufficient evidence necessary for an equitable 
disposition of the veteran's claim for service connection for 
hearing loss has been obtained.

2.  The veteran suffered acoustic trauma during active 
service.

3.  The veteran is currently diagnosed as having bilateral 
hearing loss by VA standards that has been attributed to 
acoustic trauma during active service.

CONCLUSION OF LAW

Bilateral hearing loss was incurred as a result of the 
veteran's active service.  38 U.S.C.A. §§ 1110, 1112, 5107(a) 
(West 1991); 38 C.F.R. §§ 3.102, 3.303, 3.385, 4.3 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection for bilateral  hearing loss

The Board finds that the veteran's claim is well grounded, in 
that he has presented a plausible claim.  38 U.S.C.A. 
§ 5107(a) (West 1991); Edenfield v. Brown, 8 Vet. App. 384, 
388 (1995) (en banc); Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990); see also Robinette v. Brown, 8 Vet. App. 69, 75-76 
(1995) (truthfulness of evidence is presumed for purposes of 
determining if claim is well grounded); King v. Brown, 5 Vet. 
App. 19, 21 (1993).  Upon a review of the records, it is also 
the opinion of the Board that all of the evidence necessary 
for adjudication of his claim has been obtained, and that the 
duty to assist him, as mandated by 38 U.S.C.A. § 5107(a), has 
been satisfied.

Service connection may be established for a current 
disability based on different legal theories of entitlement.  
"Direct" service connection may be established by showing 
that a disease or injury had its onset in service or by 
showing that a current disability is a result of a disease or 
injury that was incurred in service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (1998).  In 
general, establishing "direct" service connection for a 
disability requires the existence of a current disability and 
a relationship or connection between that disability and a 
disease contracted or an injury sustained during active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304 (1998); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992). For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the above 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (1998).  

Service connection may also be established for a current 
disability on the basis of a "presumption" under the law 
that certain chronic diseases manifesting themselves to a 
certain degree within a certain time after service must have 
had their onset in service.  38 U.S.C.A. §§ 1110, 1112, 1137 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309(a) (1998).  Service connection for sensorineural 
hearing loss may be established based on a legal 
"presumption" by showing that the disability manifested 
itself to a degree of 10 percent or more within one year from 
the date of separation from service.  38 U.S.C.A. § 1112 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 (1998).  
It is appropriate to consider high frequency sensorineural 
hearing loss an organic disease of the nervous system and, 
therefore, a presumptive disability.  See Memorandum, 
Characterization of High Frequency Sensorineural Hearing 
Loss, Under Secretary for Health, October 4, 1995; 38 C.F.R. 
§ 3.309(a) (1998). 

Based upon the post-service audiological findings of record, 
the veteran is shown to have a current bilateral hearing loss 
disability by VA standards.  See 38 C.F.R. § 3.385 (1998).  
For example, a private audiogram from John W. Sabatine, M.D. 
dated in April 1992 revealed pure tone thresholds, in 
decibels, of 50 in the right and left ears at 4000 hertz.  
Further, an audiogram conducted in March 1993 by Warren 
Rollins, M.D. showed pure tone thresholds, in decibels, of 45 
in the right ear and 55 in the left ear at 4000 hertz.

The Board also finds the veteran's account of exposure to 
inservice noise to be credible and consistent with the 
conditions of his service, as his service medical and 
personnel records show that he worked in the proximity of 
aircraft.  See 38 U.S.C.A. § 1154(a) (West 1991).

In addition, the record reflects competent medical evidence 
of a relationship between the veteran's current disability 
and his inservice noise exposure.  See Colvin v. Derwinski, 
1 Vet. App. 171, 175 (1991) (holding that Board must rely on 
independent medical evidence to support its findings and must 
not refute medical evidence in the record with its own 
unsubstantiated medical conclusions).  In April 1992, Dr. 
Sabatine diagnosed high frequency hearing loss from noise 
damage (flying).  Further, in March 1993 Dr. Rollins 
diagnosed high frequency hearing loss, noise induced.  There 
are no medical opinions to the contrary.

Weighing the evidence both against the veteran's claim and 
favoring his claim, the Board finds that the evidence is, at 
the very least, in equipoise.  Accordingly, the veteran is 
entitled to the application of the benefit of the doubt, see 
38 U.S.C.A. § 5107(b), and the Board finds that he incurred 
bilateral hearing loss as a result of his active service.  


ORDER

Entitlement to service connection for bilateral hearing loss 
is granted.


REMAND

Entitlement to service connection for tinnitus

Additional development is necessary in this case before a 
decision on the merits of the veteran's claim can be made.  
The RO has not advised the veteran of the importance of his 
private medical records to his claim.  For example, in an 
April 1993 written statement, the veteran reported that a 
specialist diagnosed him as having severe tinnitus and stated 
that the "high frequency loss that I incurred from aircraft 
noise damage resulted in the development of tinnitus and 
other symptoms."  This specialist's medical records should 
be obtained on remand. 

The veteran should also be afforded comprehensive VA 
examination on remand in order to determine the nature and 
date of onset of any current tinnitus.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991) (holding that Board 
must rely on independent medical evidence to support its 
findings and must not refute medical evidence in the record 
with its own unsubstantiated medical conclusions). 

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1. Request that the veteran provide a list 
of those who have treated him for tinnitus 
since his separation from service.  Obtain 
all records of any treatment reported by 
the veteran that are not already in the 
claims file.  The Board is particularly 
interested in any medical records 
(opinion) from a specialist relating 
current tinnitus to inservice noise 
exposure. 

On requesting records from private 
physicians, specify that actual treatment 
records, to include all diagnostic test 
results, as opposed to summaries, are 
requested.  

If any private treatment is reported and 
the records are not obtained, the veteran 
and his representative should be told of 
the negative results and of the veteran's 
ultimate responsibility to provide the 
records.  38 C.F.R. § 3.159 (1998).

2.  Schedule the veteran for an 
appropriate VA examination.  The 
examiner should be provided a copy of 
this remand together with the veteran's 
entire claims folder, and the examiner 
is asked to indicate that he or she has 
reviewed the claims folder.  All 
necessary tests should be conducted and 
the examiner should review the results 
of any testing prior to completion of 
the report.

The examiner is asked to determine whether 
or not the veteran currently suffers from 
tinnitus.  If so, the examiner is asked to 
determine the date of onset and describe 
the etiology of current tinnitus and to 
express an opinion as to whether it is at 
least as likely as not that any such 
disorder is related to inservice noise 
exposure as the result of working in the 
proximity of aircraft.

The examiner must provide a 
comprehensive report including complete 
rationales for all conclusions reached.  
If further testing or examination by 
other specialists is determined to be 
warranted in order to evaluate the 
residuals of the condition in issue, 
such testing or examination is to be 
accomplished.

3.  Review the claims folder and ensure 
that all of the foregoing development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the examination report.  If 
the requested examination does not include 
fully detailed descriptions of pathology 
and all test reports, special studies or 
adequate responses to the specific 
opinions requested, the report must be 
returned for corrective action.  38 C.F.R. 
§ 4.2 (1998);  see also Stegall v. West, 
11 Vet. App. 268 (1998).

4.  Readjudicate the veteran's claim, 
with application of all appropriate laws 
and regulations and consideration of any 
additional information obtained as a 
result of this remand, including the VA 
examination.  

5.  If the decision with respect to the 
claim remains adverse to the veteran, he 
and his representative should be furnished 
a supplemental statement of the case and 
afforded a reasonable period of time 
within which to respond thereto.

Then, the claims folder should be returned to the Board for 
further appellate consideration.  The veteran need take no 
action until he is so informed.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose 
of this REMAND is to obtain additional information and to 
comply with all due process considerations.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

